Case 5:18-cv-00221-JGB-KK Document 25-2 Filed 11/05/18 Page 1 of 3 Page ID #:260




 1   LAQUER, URBAN, CLIFFORD & HODGE LLP
     Michael Y. Jung, SBN. 245260
 2     Email: jung@luch.com
 3   225 South Lake Avenue, Suite 200
     Pasadena, California 91101-3030
 4   Telephone: (626) 449-1882
     Facsimile: (626) 449-1958
 5

 6
     Counsel for Plaintiffs, Trustees of the Southern California
     Pipe Trades Health and Welfare Trust Fund, et al.
 7

 8                         UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10

11   TRUSTEES OF THE SOUTHERN                       Case No. ED CV 18-0221 JGB (KKx)
     CALIFORNIA PIPE TRADES HEALTH
12   AND WELFARE TRUST FUND; et al.,                DECLARATION OF MICHAEL Y.
13                Plaintiffs,                       JUNG IN SUPPORT OF EX PARTE
                                                    APPLICATION FOR ORDER FOR
14                v.                                SERVICE OF PROCESS BY
                                                    REGISTERED PROCESS SERVER
15   ALLOY WELDING, INC., a California
     corporation, et al.,                           Assigned to the Honorable
16
                  Defendants.                       Jesus G. Bernal
17
                                                    [LOCAL RULES 7-19 and 64-2]
18

19
                                                    [NO HEARING REQUIRED]

20         I, Michael Y. Jung, declare:
21         1.     I am licensed to practice law in the State of California and before this
22   Court. I am a partner at Laquer, Urban, Clifford & Hodge LLP (“LUCH”), attorneys
23   of record for the Judgment Creditors, Trustees of the Southern California Pipe Trades
24   Health and Welfare Trust Fund, et al.
25         2.     Judgment was entered on September 21, 2018, in favor of the Judgment
26   Creditors and against Alloy Welding, Inc. and Robert Gutierrez, an individual doing
27   business as “Alloy Welding” (“Judgment Debtors”). Said Judgment has not been
28

     1281963                                 1        Declaration in Support of Ex Parte Application
Case 5:18-cv-00221-JGB-KK Document 25-2 Filed 11/05/18 Page 2 of 3 Page ID #:261




 1   vacated or reversed and the amount of $44,899.06, exclusive of interest, is owing and
 2   unpaid. There is no stay of execution.
 3          3.    A writ has been submitted for issuance by the Clerk of the United States
 4   District Court, Central District of California.
 5          4.    Judgment Creditors wish to have any writ of execution issued herein
 6   served by a licensed private process server because the United States Marshals Office
 7   no longer provides for the service of writs, levies, garnishments, etc., through their
 8   office. On April 25, 2012, our office spoke with Sandra Farfan, Civil Process/Seizure
 9   Specialist for the United States Marshals Office. Ms. Farfan explained that the United
10   States Marshals Office will not serve bank levies, wage garnishments or levies on third
11   party accounts. Ms. Farfan stated that this has been the policy of the United States
12   Marshals Office for more than 20 years. Ms. Farfan further explained that the United
13   States Marshals Office will only serve levies associated with seizures of physical
14   objects. Ms. Farfan stated that the Marshals Office remains the levying officer, so that
15   once a levy is served by a process server, any applicable funds will be sent to the
16   United States Marshals Office.       The private process server only serves the levy
17   documents and does not handle any of the funds. Entry of an order for service of
18   process by registered process server is necessary to enable the Judgment Creditors to
19   proceed with collection of the Judgment.
20          5.    Judgment Creditors submit this ex parte application without notice to
21   Judgment Debtors to avoid alerting Judgment Debtors of the issuance of a writ of
22   execution. Judgment Debtors have refused to pay fringe benefit contributions and
23   related amounts owed to Judgment Creditors despite repeated attempts to collect these
24   amounts, which has necessitated the present action. Judgment Debtors are well aware
25   of the amounts owed to Judgment Creditors. Our firm has been handling similar
26   actions for over 30 years. In the experience of our firm, when judgment debtors are
27   made aware of the issuance of a writ of execution and have demonstrated an
28   unwillingness to pay an outstanding debt, such judgment debtors usually remove funds
      1281963                               2          Declaration in Support of Ex Parte Application
Case 5:18-cv-00221-JGB-KK Document 25-2 Filed 11/05/18 Page 3 of 3 Page ID #:262




 1   from their accounts in order to avoid collection by creditors, as these funds are liquid
 2   and may be easily dissipated prior to levy. For this reason, Judgment Creditors request
 3   that the Court hear this ex parte application without notice to Judgment Debtor, as
 4   permitted by Local Rule 7-19.2.
 5

 6         I declare under the penalty of perjury under the laws of the United States of
 7   America that the foregoing is true and correct, and that this declaration is executed on
 8   November 5, 2018, at Pasadena, California.
 9

10                                         /s/ Michael Y. Jung
11
                                           Michael Y. Jung

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     1281963                               3          Declaration in Support of Ex Parte Application
